     Case 2:14-cv-02883-TLN-DMC Document 113 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAIAN BRANDON,                                     No. 2:14-CV-2883-TLN-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    L. WILLIAMS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for the attendance of

19   incarcerated witness Lloyd Olson, ECF No. 98.

20                  Plaintiff states that inmate Olson “should be involuntarily brought to court.” See

21   id. at 3. Plaintiff has not indicated, as required by the Court’s February 13, 2020, order, that

22   inmate Olson is unwilling to testify voluntarily. Plaintiff’s motion is, therefore, denied without

23   prejudice to renewal with a proper affidavit.

24                  IT IS SO ORDERED.

25

26   Dated: February 17, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
